Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 10, 2007                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  133966                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 133966
                                                                    COA: 273214
                                                                    Oakland CC: 2006-008454-AR
  AISHIA MONIQUE NOBLE,                                             43rd DC: 06HP0064-FY
           Defendant-Appellant,
  and
  MARVIN DELAINE ROBINSON,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 3, 2007 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 10, 2007                  _________________________________________
           p0830                                                               Clerk